Title: [June 1773]
From: Washington, George
To: 




June 1st. Breakfasted at Brunswick on the Banks of the Rariton, din’d at Princeton and lodgd at Bristol.


   
   brunswick: New Brunswick, N.J., on the Raritan River.



   
   While at Princeton, GW “paid Doctr [John] Weatherspoon Presidt of Princeton College £48.16.0 Jersey” currency, equal to £39 9d. Virginia currency, for the schooling of William Ramsay, Jr., eldest son of William Ramsay of Alexandria (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 47).



   
   On this same visit, GW looked up his two nephews, George and Charles Lewis, sons of Betty and Fielding Lewis, who were enrolled at the college. He gave his nephews and the Ramsay boy each a present of one pistole for pocket money (Cash Memoranda, DLC:GW).



   
   Bristol, Pa., is 20 miles northeast of Philadelphia and 3 miles northeast of the Neshaminy Creek.



 


2. Got to Philadelphia by Nine Oclock to my old lodging. Dind at my lodgings & spent the Evening there.
 


3. Rid to the Meadows along the River before breakfast. Abt. 11 Oclock left Phila. Dind at the Sorrel Horse 13 Miles from it & lodgd at the Ship Tavern 34 [miles] off.


   
   GW probably rode along the Schuylkill River. This area was popular for drives and outings because of the scenic meadows and large estates on both sides of the river. The Sorrel Horse Tavern was just east of Radnor Meeting House in Radnor Township. Michael Stadleman, whose family kept several taverns in the area, bought the building about 1765 and called it the Horse

and Groom. The name was shortly afterwards changed to the Sorrel Horse (BARKER [2]Charles R. Barker. “Colonial Taverns of Lower Merion.” Pennsylvania Magazine of History and Biography 52 (1928): 205–28., 218).



   
   The Ship Tavern was built by an Irishman, Thomas Parke (c.1704–1758), and seems to have been run after his death by his wife, Jane Edge Parke. It was one mile west of Downingtown on the Lancaster Road. Later, the sign was moved to a building in West Whiteland Township, east of Downingtown (LANDISCharles I. Landis. “The History of the Philadelphia and Lancaster Turnpike.” Pennsylvania Magazine of History and Biography 42 (1918): 1–28, 127–40; 43 (1919): 84–90., 42 [1918], 24–25).



 


4. Breakfasted at the Sign of the Bull 13 Miles from the Ship. Dind at Lancaster 19 Miles further & lodgd at Wrights Ferry 10 Miles from Lancaster.


   
   Wright’s ferry, now called Wrightsville, is on the south bank of the Susquehanna River in York County. The ferry crossed from Columbia, in Lancaster County.



 


5. Breakfasted in York Town. Dind at the Sign of the Buck 14 Miles from Yk. wch. is 12 Miles from Wrights Ferry & lodgd at Suttons 15 M. from the Buck.


   
   york town: York, Pa. Sutton’s was probably a tavern called the Black Horse in Harford County, Md., near the Baltimore County line. A village called Blackhorse now occupies the site.



 


6. Breakfasted at Slades 10 Miles from Suttons & dind and lodgd at Baltimore Town.


   
   Slade’s tavern was probably located on My Lady’s Manor in Baltimore County, Md., a few miles east of the present town of Cockeysville.



 


7. Breakfasted at the Widow Ramsays 15 Miles from Baltimore & lodgd at Mr. Calverts.


   
   The Widow Ramsay’s, known as “Stevens” during the Revolution (MD. RED BOOKSCalendar of Maryland State Papers. The Red Books, no. 4, part 2. Annapolis, 1953., 134), was about 16 miles south of Baltimore at the junction of the Baltimore road with a road leading to the Carroll estate, Doughoregan Manor (W.P.A. [2]W.P.A. Writers’ Project. Maryland: A Guide to the Old Line State. American Guide Series. New York, 1940., 461).



 


8. Reach’d home to Dinner about two Oclock. Mr. Buckner came here in the Evening & lodgd.

	
   
   In Dec. 1772 GW had sold the firm of Baldwin & John Buckner, of Gloucester, 300 barrels of superfine flour, for which he received a bond to secure payment the following April in Williamsburg. Fielding Lewis was delegated to collect some debts for GW in Williamsburg at that time but was unable to collect from the Buckner brothers. The money was finally paid in June by Richard Robinson (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 65; GW to Lewis, 20 April 1773, PHi: Gratz Collection; GW’s account with Lewis, 20 April 1773, NjMoHP).



 


9. Went up to Alexandria wth. him & returnd in the Afternn.
 



10. At home all day alone.
 


11. Mr. Buckner & Mr. Robinson dind here—also Captn. Harper & a Mr. Large. After Dinner Miss Reed, Miss Nelly Calvert, Doctr. Rumney & Mr. Campbell came all of them staying the Night.


   
   Mr. Robinson is probably Richard Robinson, who paid GW the £616 13s. which had come due in April from Baldwin & John Buckner’s bond. GW recorded the payment in June 1773 (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 65).



   
   John Harper (1728–1804), a Quaker from Philadelphia, carried a letter of introduction from Reese Meredith of that city. Harper and his partner, William Hartshorne, were considering moving their mercantile firm to Alexandria (5 May 1773, DLC:GW). The partnership was dissolved in 1775, and Harper became a prosperous shipping merchant in Alexandria.



   
   Mr. Large is probably Ebenezer Large, a Philadelphia merchant.



   
   Miss Mary Read, evidently a sort of retainer in Benedict Calvert’s family, was left in his will a legacy “for Services in my family” (Prince George’s County, Md., Wills, No. 1, T, 258–62, MdAA Microfilm).



 


12. Captn. Harper Mr. Large & Mr. Campbell went away after Breakfast, Mr. Buckner & Mr. Robinson after Dinner.
 


13. Went up with Miss Reed &ca. to Alexa. Church. Returnd to Dinner with Mr. Willis. Doctr. Rumney wt. away.


   
   GW was apparently attending worship service at the new church for the first time.



 


14. At home all day Mr. Willis continuing here.
 


15. Still at home being here Mr. Willis. In the forenoon Mr. Tilghman came.
 


16. Mr. Willis went away after Breakfast. Mr. Robinson & Mr. Buckner came to Dinner & stayd all Night.
 


17. All of the Company here Rid to the Mill. To Dinner came Lame Jno. Washington & Miss Terrett.

   
   
   Lame John Washington (d. 1787) of Leedstown, King George County, was crippled in both legs. He was a son of Robert Washington (d. 1765) and grandson of John Washington (b. 1671) and Mary Townshend Washington of Stafford County. His second wife, Constantia Terrett Washington, was a daughter of GW’s neighbor, William Henry Terrett (d. 1758). The Miss Terrett who came with him to Mount Vernon was probably his wife’s younger sister Susanna.



 



18. Every one but Miss Reed & Miss Nelly Calvert went away after Breakfast. In the Afternoon my Bror. Jno. his wife, Daughter Jane & young Child came here.

   
   
   The two children who came on this visit were Jane Washington (1759–1791), who later married GW’s nephew William Augustine Washington (1757–1810), and her brother, another William Augustine Washington (1767–1784), who died unmarried.



 


19. At home all day. About five oclock poor Patcy Custis Died Suddenly.

	
   
   GW wrote to Burwell Bassett 20 June that “yesterday removed the Sweet Innocent Girl into a more happy, & peaceful abode than any she has met with in the afflicted Path she hitherto has trod. She rose from Dinner about four Oclock, in better health and spirits than she appeared to have been in for some time; soon after which she was siezd with one of her usual Fits, & expired in it, in less than two Minutes without uttering a Word, a groan, or scarce a Sigh. This Sudden, and unexpected blow, I scarce need add has almost reduced my poor Wife to the lowest ebb of Misery” (20 June 1773, NNMM).



 


20. Colo. Fairfax & Lady as also Mr. Massey dind here—Patcy Custis being buried—the first went away. Mr. Massey stayd.

	
   
   Patsy was laid to rest in the family vault, about 200 yards south of the main house. Rev. Lee Massey read the funeral service, and GW paid him £2 6s. 3d., about normal compensation (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 90; JONES [1]Hugh Jones. The Present State of Virginia From Whence Is Inferred A Short View of Maryland and North Carolina. Edited by Richard L. Morton. Chapel Hill, N.C., 1956., 99–100). The coffin, which had been bought from James Connell of Alexandria, was draped with a black pall belonging to GW (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 90; Robert Adam to GW, 16 Sept. 1773; HAMILTON [1]Stanislaus Murray Hamilton, ed. Letters to Washington and Accompanying Papers. 5 vols. Boston and New York, 1898–1902., 4:261).



 


21. Mr. Massey went away after Breakfast. I continued at home all day.
 


22. My Brother, his Wife, Miss Reed & Nelly Calvert Dind at Belvoir & returnd in the Afternn. I contd. at home all day.
 


23. My Brother & Family also Mrs. Reed went away early. I contd. at home all day.
 


24. Mr. Digges & Mrs. Tracy came here to Dinner also Mr. Hoops & his Wife the latter of whom went away afterwards as did Mr. Digges. Miss Calvert came in the Afternoon.

	
   
   mrs. tracy: GW means Miss Tracy Digges; see main entry for 26 June. David Hoop’s wife was his bride of seven months, Mildred Syme Hoops, daughter of Col. John Syme (1728–1805), of Hanover County, who was a half brother of Patrick Henry. Hoops lived in Louisa County until the death

of his wife (c.1778), when he removed to Sussex County, N.J. During this visit GW paid Hoops £40 Virginia currency for a phaeton (GLAZEBROOKEugenia G. Glazebrook and Preston G. Glazebrook, comps. Virginia Migrations; Hanover County . . . . 1723–1850. 2 vols. Richmond, 1943–49., 2:64–76; General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 90).


   

 


25. Walkd into the Neck.
 


26. Rid to Muddy hole Ferry &ca. after Miss Digges went away in the Morning.
 



27. The two Miss Calverts went up to Church. Mr. Calvert came over to Dinner & stayd all Night as did Mr. Tilghman from Alexa.
 


28. Mr. Calvert & his Daughters & Mr. Tilghman all went away in the Morning Early.
 


29. Went with Mrs. Washington & dind at Belvoir. Returnd in the Afternoon.
 


30. At home all day. Doctr. Rumney Dind & lodgd here, as did Doctr. Craik & another Person with him.
